UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson RoadWatkinsville, Georgia (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (706) 583-5207 Date of fiscal year end: May 31, 2012 Date of reporting period: May 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Annual Report 2012 Stadion Managed Portfolio Stadion Core Advantage Portfolio Stadion Olympus FundTM Stadion Trilogy FundTM May 31, 2012 This report and the financial statements contained herein are submitted for the general information of the shareholders of the Stadion Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Ultimus Fund Distributors, LLC, Phone 1-866-383-7636. STADION INVESTMENT TRUST LETTER TO SHAREHOLDERSMay 31, 2012 Dear Stadion Shareholder, We are pleased to present the annual report for the fiscal year ended May 31, 2012 for Stadion Managed Portfolio, Stadion Core Advantage Portfolio, and our new Stadion Olympus Fund and Stadion Trilogy Fund, each a series of Stadion Investment Trust. In this letter we will include an overview of the market and the prevailing market conditions during the past year, further introduce you to our two new funds, Trilogy and Olympus, and briefly highlight the purpose and approach of each of our funds, including these two new offerings. First, let’s take a short look at financial market conditions over the past year. 12 Month Market Overview If we divide the past fiscal year into halves, the first half was a corrective pullback that lasted until late September, with short-lived strength in early July that gave way by late July and most of August to a decline to near bear market levels, including—beginning in early September—a period of exceptional volatility quite unfavorable for trend followers like Stadion. The second half began just ahead of the New Year with a solid ‘up’ move in late December that continued until early April when the equity markets pulled back for the balance of the reporting period. The below discussion of each Fund will offer more on their respective investment strategy, market reaction, and performance during the past year. Stadion Managed Portfolio and Stadion Core Advantage Portfolio We incorporate Stadion Managed and Core Advantage portfolios together since both are guided by Stadion’s long-term proprietary technically-based, trend following model. The difference is that Managed is ‘fully unconstrained,’ ranging from 100% equity exposure to 100% cash or cash equivalents, while Core Advantage employs a core-satellite structure, with 50% (satellite) actively managed using our tactical model, and 50% (core) tactically managed and fully invested at all times. Both employ broad-based market index ETFs, major sector-based, international and, at times, specialty ETFs. Percentages of holdings are determined by the relative strength of employed asset classes as determined by our proprietary model. Our process for entering newly up trending markets is to generally stick with large liquid market-based ETFs, and then as the trend more fully develops, broaden exposure according to where our model identifies the best opportunities. During favorable conditions, we also utilize an active trade-up process, which means we constantly evaluate holdings, using our technical ranking and screening system to replace under-performers with what we believe will be better performing holdings. Core Advantage may be appropriate for those who want approximately half of their investment positioned in the market at all times, and Managed for those seeking as much protection from declining markets as Stadion can offer. Stadion Managed and Core Advantage Performance During the 12 months ended May 31, 2012, the equity markets, as reflected by key indexes, experienced mixed results. The S&P 500 Index was down -0.41%, the Nasdaq Composite Index rose +0.85%, the Russell 2000 Index fell -8.88%, and the Dow Jones Industrial Average was up +1.36%. During the same period, Managed Portfolio – Class A was down -4.45% and Core Advantage Portfolio – Class A was down -6.75%. These numbers exclude the impact of the 5.75% sales load. Both Funds were defensive until the July rally last year, when they assumed fully invested positions. This rally was short lived and we were again fully defensive by late July, responding to deteriorating conditions. The volatility that began in September led to several ‘whipsaws’ (losses associated with sudden changes in market direction) into December. Whipsaws are not unexpected, occurring at Stadion a couple of times each 1 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) year on average. But these successive whipsaws negatively impacted our Stadion Managed and Stadion Core Advantage portfolios causing the funds’ underperformance relative to their equities benchmarks shown above. Following this difficult period, the model, responding to a rally that began later in the year, again invested to gain during improving market conditions until the market’s April decline caused all holdings to hit their protective stops as our Core Advantage and Managed portfolios assumed defensive positions until the end of this reporting period. Stadion Olympus Fund Stadion’s new international entry, the Stadion Olympus Fund, launched April 2, 2012. Although Olympus presents the highest risk/return characteristics among our lineup of defensive funds, like all Stadion portfolios, it is designed to mitigate risk. It is similar to Stadion Managed in using a trend-following model to help assess market conditions to identify when to be invested. With a security ranking measure to identify leading asset classes, it can move to fully defensive positions when risk levels are deemed high. Olympus borrows from Stadion’s domestic model by leveraging cyclical price measures for long term trend exposure, intermediate term price measures for more reactive and adaptive allocations, and a risk management overlay incorporating speculative Emerging Market trends and volatility to help guide shorter term allocations within the intermediate and longer term mandates. When fully defensive, the Fund has the ability to invest in cash or money market funds. From inception on April 2, 2012 until the end of this reporting period, Stadion Olympus Fund declined -4.60%, which does not include a deduction for the 5.75% sales load. Though this is a very brief period, Olympus was relatively strong against key indexes. The benchmark for Olympus, the MSCI World ex-U.S. Index, was off dramatically more during the same period, falling -13.91%. The MSCI World Index dropped -10.39%, with other international barometers such as the MSCI EAFE down -13.98% and MSCI Emerging Market index down -12.75%. Key to the relative performance of Olympus has been reduced equity exposure as the model has maintained an approximate 25% allocation to world markets via S&P Global 100 and ACWI Index tracking ETFs. This minimal exposure has been a result of the longer term trend stabilizing from its descent last fall, as picked up on by Olympus’s Cyclical Market Measure. With shorter and intermediate term trends being of higher risk, the Fund has weathered a smaller drawdown relative to various world benchmarks as a result of this minimal exposure over the last two months. Stadion Trilogy Fund The Stadion Trilogy Fund is a multi-strategy portfolio designed to generate positive returns regardless of market direction, with an emphasis on lower risk and volatility than the U.S. Equity markets. The Trilogy portfolio is designed to be uncorrelated to traditional asset classes and maintains risk management positions at all times. The portfolio consists of an equity component, an income component and a trend component. The allocation to each component varies based on Trilogy’s investment model. While Trilogy’s goal is to produce positive returns annually, monthly returns within the components may be asymmetrical according to the periodic valuations of positions. With an inception date of April 2, 2012, the Stadion Trilogy Fund returned -1.50% (excludes the impact of the 5.75% sales load) from inception through fiscal year ended May 31, 2012 with the S&P 500 Index losing -7.30% and the Barclay’s Aggregate Bond Index posting a 1.93% gain during the same period. Trilogy maintained roughly a 40% allocation to common stocks which produced market like returns which were 2 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) successfully mitigated by the equity hedged SPX collar overwritten on the stocks. Trilogy also benefitted from a rise in the CBOE SPX Volatility Index on bearish option positions while having a slight setback on bullish option positions given the relatively quick 10% drawdown the S&P 500 experienced during this window. Overall, the components of Trilogy performed as expected as the Fund, on a relative basis, outperformed broad equities over the first two months of existence. Stadion Model Observations and Market Outlook While it is possible to assess results of some money managers in shorter periods, Stadion’s money management models are designed to accomplish results over full market cycles. The risk adverse methodology applied in managing the Stadion Managed, Stadion Core Advantage and Stadion Olympus Funds may result in underperformance during up markets because our defensive focus may cause us to miss some of the initial upswing as our indicators detect and confirm the new uptrend. However, when the market experiences major declines (there have been two bear markets in the last eleven years), we expect to avoid most of the downside. In the last 112 years, there have been 33 bear markets (declines > -20% as measured by the Dow Jones Industrial Average). Thus we believe there are times when the best approach to the equity markets is to exit them. Further, we do not forecast the market; in fact, we strongly believe no one can accurately do so consistently. Rather than predict, we react with discipline, using our rules-based, trend-following model which is designed to measure market conditions and utilize built-in rules that inform and direct our trades. Our fourth Fund, Stadion Trilogy, takes a slightly different but still defensive approach, employing a unique three part strategy designed to address all three primary market directions (up, down, sideways) within a single portfolio. Thank you for your continued support and allowing us to serve you and the Funds. Please feel free to contact us with any questions or concerns. Sincerely, Stadion Money Management Greg Morris Chairman, Investment Committee The views in this report were those of the Funds’ investment adviser as of the date of this Report and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Funds and do not constitute investment advice. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Funds’ prospectus contains this and other important information. For information on the Funds’ expense ratios, please see the Financial Highlights tables found within this Report. 3 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) Investment in the Funds is subject to investment risks, including, without limitation, market risk, management style risk, risks related to “fund of funds” structure, sector risk, fixed income risk, tracking risk, risks related to ETF net asset value and market price, foreign securities risk, risks related to portfolio turnover and small capitalization companies risk. Since each Stadion Fund is a “fund of funds,” an investor will indirectly bear fees and expenses charged by the underlying ETFs and investment companies in which a Stadion fund invests in addition to a Stadion Fund’s direct fees and expenses. Olympus Fund will have more exposure to foreign investment risk, including emerging market risk, than the other Stadion Funds. More information about these risks and other risks can be found in the Funds’ prospectus. In addition to the risks set forth above, Trilogy Fund is subject to derivative investment risk. Derivatives may be difficult to value and may be subject to wide swings in valuations caused by changes in the value of the underlying instrument. The use of these instruments requires special skills and knowledge of investment techniques that are different than those normally required for purchasing and selling securities. The Fund could also experience losses if it is unable to close out a position because the market for an instrument or position is or becomes illiquid. 4 STADION MANAGED PORTFOLIO PERFORMANCE INFORMATION May 31, 2012 (Unaudited) Average Annual Total Returns(b) (for periods ended May 31, 2012) 1 Year 5 Years Since Inception(c) Stadion Managed Portfolio - Class A -9.98% -1.01% 1.18% Stadion Managed Portfolio - Class C -5.13% N/A -0.62% Stadion Managed Portfolio - Class I -4.24% N/A -0.02% S&P 500® Index -0.41% -0.92% 2.04%(d) 80% S&P 500® Index/20% Barclays U.S. Aggregate Bond Index 1.32% 0.86% 3.19%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) The public offering of Class A shares commenced on September 15, 2006. The public offering of Class C shares commenced on October 1, 2009. The public offering of Class I shares commenced on May 28, 2010. (d) Represents the period from September 15, 2006 (date of original public offering of Class A shares) through May 31, 2012. 5 STADION CORE ADVANTAGE PORTFOLIO PERFORMANCE INFORMATION May 31, 2012 (Unaudited) Average Annual Total Returns(b) (for periods ended May 31, 2012) 1 Year 5 Years Since Inception(c) Stadion Core Advantage Portfolio - Class A -12.15% -2.26% 0.52% Stadion Core Advantage Portfolio - Class C -7.54% N/A 3.61% Stadion Core Advantage Portfolio - Class I -6.65% N/A 3.63% S&P 500® Index -0.41% -0.92% 2.04%(d) 80% S&P 500® Index/20% Barclays U.S. Aggregate Bond Index 1.32% 0.86% 3.19%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) The public offering of Class A shares commenced on September 15, 2006. The public offering of Class C shares commenced on October 1, 2009. The public offering of Class I shares commenced on May 28, 2010. (d) Represents the period from September 15, 2006 (date of initial public offering of Class A shares) through May 31, 2012. 6 STADION OLYMPUS FUNDTM PERFORMANCE INFORMATION May 31, 2012 (Unaudited) Total Returns(b) (for period ended May 31, 2012) Since Inception(c) Stadion Olympus FundTM - Class A -10.08% Stadion Olympus FundTM - Class C -4.70% Stadion Olympus FundTM - Class I -4.50% MSCI World ex-U.S. Index -13.91% (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) The public offering of all shares commenced on April 2, 2012. 7 STADION TRILOGY FUNDTM PERFORMANCE INFORMATION May 31, 2012 (Unaudited) Total Returns(b) (for period ended May 31, 2012) Since Inception(c) Stadion Trilogy FundTM - Class A -7.16% Stadion Trilogy FundTM - Class C -1.50% Stadion Trilogy FundTM - Class I -1.40% S&P 500® Index -7.30% (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) The public offering of all shares commenced on April 2, 2012. 8 STADION MANAGED PORTFOLIO PORTFOLIO ALLOCATION (% OF NET ASSETS) May 31, 2012 (Unaudited) STADION CORE ADVANTAGE PORTFOLIO PORTFOLIO ALLOCATION (% OF NET ASSETS) May 31, 2012 (Unaudited) 9 STADION OLYMPUS FUNDTM PORTFOLIO ALLOCATION (% OF NET ASSETS) May 31, 2012 (Unaudited) STADION TRILOGY FUNDTM PORTFOLIO ALLOCATION (% OF NET ASSETS) May 31, 2012 (Unaudited) 10 STADION MANAGED PORTFOLIO SCHEDULE OF INVESTMENTS May 31, 2012 MONEY MARKET FUNDS — 100.4% Shares Value Federated Government Obligations Fund - Institutional Class, 0.01% (a) $ Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) First American Government Obligations Fund - Class Y, 0.02% (a) Goldman Sachs Financial Square Government Fund - Institutional Class, 0.04% (a) Invesco Short-Term Investments Trust Government & Agency Portfolio - Resource Class, 0.02% (a) Total Investments at Value (Cost $687,272,764) $ Liabilities in Excess of Other Assets — (0.4%) ) Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of May 31, 2012. See accompanying notes to financial statements. 11 STADION CORE ADVANTAGE PORTFOLIO SCHEDULE OF INVESTMENTS May 31, 2012 EXCHANGE-TRADED FUNDS — 77.5% Shares Value iShares Barclays 1-3 Year Credit Bond Fund $ iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund iShares Barclays MBS Bond Fund iShares Barclays U.S. Treasury Bond Fund iShares High Dividend Equity Fund iShares S&P 500 Index Fund PowerShares 1-30 Laddered Treasury Portfolio SPDR S&P rust Total Exchange-Traded Funds (Cost $32,000,814) $ MONEY MARKET FUNDS — 53.0% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $22,149,029) $ Total Investments at Value — 130.5% (Cost $54,149,843) $ Liabilities in Excess of Other Assets — (30.5%) ) Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of May 31, 2012. See accompanying notes to financial statements. 12 STADION OLYMPUS FUNDTM SCHEDULE OF INVESTMENTS May 31, 2012 EXCHANGE-TRADED FUNDS — 95.4% Shares Value iShares MSCI ACWI Index Fund $ iShares S&P Global 100 Index Fund iShares S&P/Citigroup 1-3 International Treasury Bond Fund PowerShares DB US Dollar Index Bullish Fund (a) SPDR Barclays Capital International Treasury Bond ETF Total Exchange-Traded Funds (Cost $8,479,181) $ MONEY MARKET FUNDS — 76.2% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (b) (Cost $6,644,662) $ Total Investments at Value — 171.6% (Cost $15,123,843) $ Liabilities in Excess of Other Assets — (71.6%) ) Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of May 31, 2012. See accompanying notes to financial statements. 13 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS May 31, 2012 COMMON STOCKS — 42.6% Shares Value Consumer Discretionary — 4.1% Distributors — 1.1% Genuine Parts Company+ $ Hotels, Restaurants & Leisure — 1.0% McDonald's Corporation+ Leisure Equipment & Products — 1.1% Polaris Industries, Inc.+ Multiline Retail — 0.9% Nordstrom, Inc.+ Consumer Staples — 6.6% Food & Staples Retailing — 2.2% Costco Wholesale Corporation+ Sysco Corporation+ Food Products — 3.3% General Mills, Inc.+ Kellogg Company+ McCormick & Company, Inc. - Non-Voting Shares+ Household Products — 1.1% Procter & Gamble Company (The)+ Energy — 2.1% Oil, Gas & Consumable Fuels — 2.1% Chevron Corporation+ ConocoPhillips+ Financials — 4.3% Capital Markets — 1.1% Eaton Vance Corporation+ Commercial Banks — 1.1% Commerce Bancshares, Inc.+ Insurance — 2.1% Aflac, Inc.+ Brown & Brown, Inc.+ 14 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 42.6% (Continued) Shares Value Health Care — 3.2% Health Care Equipment & Supplies — 1.0% Baxter International, Inc.+ $ Pharmaceuticals — 2.2% Abbott Laboratories+ Johnson & Johnson+ Industrials — 7.3% Aerospace & Defense — 2.1% Lockheed Martin Corporation+ United Technologies Corporation+ Electrical Equipment — 1.1% Emerson Electric Company+ Machinery — 2.1% Caterpillar, Inc.+ Illinois Tool Works, Inc.+ Road & Rail — 1.0% Norfolk Southern Corporation+ Trading Companies & Distributors — 1.0% Grainger (W.W.), Inc.+ Information Technology — 5.2% Communications Equipment — 1.1% Harris Corporation+ IT Services — 1.0% Accenture plc - Class A+ Semiconductors & Semiconductor Equipment — 1.0% Intel Corporation+ Software — 2.1% FactSet Research Systems, Inc.+ Microsoft Corporation+ Materials — 3.2% Chemicals — 2.2% Ecolab, Inc.+ Sigma-Aldrich Corporation+ 15 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 42.6% (Continued) Shares Value Materials — 3.2% (Continued) Containers & Packaging — 1.0% AptarGroup, Inc.+ $ Telecommunication Services — 2.3% Diversified Telecommunication Services — 2.3% AT&T, Inc.+ Verizon Communications, Inc.+ Utilities — 4.3% Electric Utilities — 3.3% Entergy Corporation+ Northeast Utilities+ Southern Company (The)+ Gas Utilities — 1.0% National Fuel Gas Company+ Total Common Stocks (Cost $21,981,864) $ EXCHANGE-TRADED FUNDS — 41.9% Shares Value iShares Barclays 1-3 Year Credit Bond Fund $ iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays MBS Bond Fund iShares Floating Rate Note Fund iShares iBoxx $ High Yield Corporate Bond Fund PIMCO 0-5 Year High Yield Corporate Bond Index Fund Total Exchange-Traded Funds (Cost $20,879,953) $ 16 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) PURCHASED OPTION CONTRACTS — 18.1% Expiration Date Strike Price Contracts Value Call Option Contracts — 6.0% S&P 500 Index 06/16/2012 $ 30 $ S&P 500 Index 06/16/2012 30 S&P 500 Index 06/16/2012 S&P 500 Index 07/21/2012 80 S&P 500 Index 09/22/2012 30 S&P 500 Index 09/22/2012 30 S&P 500 Index 12/22/2012 5 Put Option Contracts — 12.1% iPath S&P 500 VIX 09/22/2012 17 iPath S&P 500 VIX 09/22/2012 18 iPath S&P 500 VIX 09/22/2012 19 S&P 500 Index 06/16/2012 41 S&P 500 Index 06/16/2012 79 S&P 500 Index 07/21/2012 60 S&P 500 Index 03/16/2013 S&P 500 Index 03/16/2013 20 S&P 500 Index 06/22/2013 S&P 500 Index 06/22/2013 10 SPDR S&P 500 Index 03/16/2013 50 SPDR S&P 500 Index 03/16/2013 SPDR S&P 500 Index 12/21/2013 50 SPDR S&P 500 Index 12/21/2013 SPDR S&P 500 Index 12/21/2013 Total Purchased Option Contracts (Cost $8,525,532) $ 17 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 5.0% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $2,498,310) $ Total Investments at Value — 107.6% (Cost $53,885,659) $ Written Option Contracts — (8.0%) ) Other Assets in Excess of Liabilities — 0.4% Net Assets — 100.0% $ + All or a portion of the security is held as collateral for written options. (a) Variable rate security. The rate shown is the 7-day effective yield as of May 31, 2012. See accompanying notes to financial statements. 18 STADION TRILOGY FUNDTM SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS May 31, 2012 WRITTEN OPTION CONTRACTS Expiration Date Strike Price Contracts Value of Options Premiums Received Call Option Contracts S&P 500 Index 06/16/2012 $ 90 $ $ S&P 500 Index 06/16/2012 50 S&P 500 Index 06/16/2012 12 S&P 500 Index 07/21/2012 30 S&P 500 Index 07/21/2012 20 S&P 500 Index 07/21/2012 60 S&P 500 Index 06/22/2013 25 S&P 500 Index 12/21/2013 29 S&P 500 Index 12/21/2013 Put Option Contracts S&P 500 Index 06/16/2012 95 S&P 500 Index 06/16/2012 25 S&P 500 Index 07/21/2012 60 S&P 500 Index 03/16/2013 90 S&P 500 Index 03/16/2013 S&P 500 Index 06/22/2013 50 S&P 500 Index 06/22/2013 Total Written Option Contracts $ $ See accompanying notes to financial statements. 19 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES May 31, 2012 Managed Portfolio Core Advantage Portfolio ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for capital shares sold Receivable for investment securities sold — Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable for investment securities purchased — Payable to Advisor (Note 5) Accrued distribution fees (Note 5) Accrued compliance fees (Note 5) Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net realized losses from security transactions ) ) Net unrealized appreciation on investments — Net assets $ $ See accompanying notes to financial statements. 20 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES (Continued) May 31, 2012 Managed Portfolio Core Advantage Portfolio PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share (Note 2) $ $ Maximum offering price per share (Note 2) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 21 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES May 31, 2012 Olympus FundTM Trilogy FundTM ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Cash — Dividends receivable 52 Receivable for capital shares sold Receivable for investment securities sold — Receivable from Advisor (Note 5) Other assets TOTAL ASSETS LIABILITIES Written options, at value (Notes 2 and 6) (premiums received $– and $3,423,017, respectively) — Payable for capital shares redeemed — Payable for investment securities purchased Accrued distribution fees (Note 5) Accrued compliance fees (Note 5) 65 Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment income — Accumulated net realized gains (losses) from security transactions ) Net unrealized depreciation on investments and option contracts ) ) Net assets $ $ See accompanying notes to financial statements. 22 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES (Continued) May 31, 2012 Olympus FundTM Trilogy FundTM PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share (Note 2) $ $ Maximum offering price per share (Note 2) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 23 STADION INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Year Ended May 31, 2012 Managed Portfolio Core Advantage Portfolio INVESTMENT INCOME Dividends $ $ EXPENSES Investment advisory fees (Note 5) Distribution fees, Class A (Note 5) Distribution fees, Class C (Note 5) Transfer agent fees, Class A (Note 5) Transfer agent fees, Class C (Note 5) Transfer agent fees, Class I (Note 5) Administration fees (Note 5) Registration and filing fees, Common Registration fees, Class A Registration fees, Class C Registration fees, Class I Fund accounting fees (Note 5) Professional fees Insurance expense Postage and supplies Custodian and bank service fees Compliance fees (Note 5) Trustees’ fees Printing of shareholder reports Other expenses TOTAL EXPENSES Fees waived by the Advisor (Note 5) — ) Class C expenses reimbursed by the Advisor (Note 5) — ) Class I expenses reimbursed by the Advisor (Note 5) — ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED LOSSES ON INVESTMENTS Net realized losses from security transactions ) ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/ depreciation on investments — ) REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) $ ) See accompanying notes to financial statements. 24 STADION INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Period Ended May 31, 2012(a) Olympus FundTM Trilogy FundTM INVESTMENT INCOME Dividends $
